Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between INCYTE CORPORATION, a
Delaware corporation (the “Company”), and Hervé Hoppenot (the “Executive”),
dated as of the 11th day of January, 2014.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
and an event of Change in Control Good Reason that ensure that the compensation
and benefits expectations of the Executive will be satisfied and that are
competitive with those of other comparable corporations.  In addition, as an
inducement to the agreement by Executive to be employed by the Company prior to
a Change in Control on an “at will” basis, the Company desires to provide
Executive with certain benefits upon termination of Executive’s employment under
certain circumstances as set forth herein.

 

Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

SECTION 1.   DEFINITIONS

 

(a)         “Annual Base Salary” shall mean the highest rate of annual base
salary paid or payable, including any base salary that has been earned but
deferred, to the Executive by the Company and its affiliated companies in
respect of the 12-month period immediately preceding the month in which the
Change in Control or, in the case of termination other than on account of a
Change in Control, the Date of Termination occurs.

 

(b)         “Business Unit” shall mean a Subsidiary or a business division of
the Company or Subsidiary in which the Executive is primarily employed.

 

(c)          “Cause” shall mean, during the Change in Control Employment Period:

 

(i)                                     The willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company or
one of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness or impairment), after a written demand for
substantial performance is delivered to the Executive by the Board of the
Company which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties; or

 

--------------------------------------------------------------------------------


 

(ii)                                  The willful engaging by the Executive in
illegal conduct, gross misconduct or dishonesty which is materially and
demonstrably injurious to the Company; or

 

(iii)                               Unauthorized and prejudicial disclosure or
misuse of the Company’s secret, confidential or proprietary information,
knowledge or data relating to the Company or its affiliates.

 

Notwithstanding the foregoing, “Cause” during the Change in Control Employment
Period shall not include any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company.  The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i), (ii) or (iii) above, and specifying the particulars thereof in detail.

 

“Cause” shall mean, during the Employment Period:

 

(i)                                     The continued failure of the Executive
to perform the Executive’s duties with the Company or one of its affiliates,
other than any such failure resulting from incapacity due to Disability, which
incapacity has been recognized as such by the Board,  after a written demand for
substantial performance is delivered to the Executive by the Board that
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties; or

 

(ii)                                  The engaging by the Executive in illegal
conduct, gross misconduct or dishonesty which is injurious to the Company; or

 

(iii)                               Unauthorized disclosure or misuse of the
Company’s secret, confidential or proprietary information, knowledge or data
relating to the Company or its affiliates; or

 

(iv)                              A material breach by the Executive of
Section 7 of this Agreement which, if curable (as reasonably determined by the
Board), the Executive has failed to remedy after the Board has given the
Executive written notice of, and a reasonable opportunity to cure, such breach.

 

Notwithstanding the foregoing, “Cause” during the Employment Period shall not
include any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company.  The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the members of the Board then in office excluding, for this
purpose, the Executive, at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),

 

2

--------------------------------------------------------------------------------


 

finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (i), (ii), (iii), (iv) or (v) above, and
specifying the particulars thereof in detail.

 

(d)         “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)                                     A change in the composition of the
Board, as a result of which fewer than one-half of the incumbent directors are
directors who either:

 

(A)       Had been directors of the Company 24 months prior to such change; or

 

(B)       Were elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors who had been directors
of the Company 24 months prior to such change and who were still in office at
the time of the election or nomination;

 

(ii)                                  Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) by the acquisition or aggregation
of securities is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (the “Base Capital Stock”); except that any change in the relative
beneficial ownership of the Company’s securities by any person resulting solely
from a reduction in the aggregate number of outstanding shares of Base Capital
Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial ownership of any securities of the Company;

 

(iii)                               The stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company;

 

(iv)                              There is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company to a Subsidiary or to an
entity, the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale; or

 

(v)                                 The sale, transfer or other disposition of a
substantial portion of the stock or assets of the Company or a Business Unit or
a similar transaction as the Board, in each case, in its sole discretion, may
determine to be a Change in Control.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation or the initial
public offering of the stock of a Business Unit.

 

(e)          “Change in Control Employment Period” shall mean the 24-month
period following the occurrence of a Change in Control.

 

(f)           “Change in Control Good Reason” shall mean:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The assignment to Executive of any
duties inconsistent with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as in effect
immediately prior to a Change in Control or any other action by the Company that
results in a diminishment in such position, authority, duties or
responsibilities; or

 

(ii)                                  (A) Except as required by law, the failure
by the Company to continue to provide to Executive benefits substantially
equivalent or more beneficial (including in terms of the amount of benefits
provided and the level of participation of Executive relative to other
participants), in the aggregate, to those enjoyed by Executive under the
Company’s employee benefit plans (including, without limitation, any pension,
deferred compensation, split-dollar life insurance, supplemental retirement,
retirement or savings plan(s) or program(s)) and Welfare Benefits in which
Executive was eligible to participate immediately prior to the Change in
Control; or (B) the taking of any action by the Company that would, directly or
indirectly, materially reduce or deprive Executive of any other benefit,
perquisite or privilege enjoyed by Executive immediately prior to the Change in
Control, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; or

 

(iii)                               The Company’s requiring the Executive to be
based at any office or location more than 35 miles from the office or location
where the Executive is based immediately prior to the Change in Control; or

 

(iv)                              Any reduction in the Executive’s Base Salary
or Target Bonus opportunity; or

 

(v)                                 A material breach by the Company of Sections
2, 3 or 4 of the Offer Letter or this Agreement.

 

(g)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h)         “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness or
impairment which is determined to be total and permanent by a physician selected
by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

 

(i)             “Employment Period” means the period the Executive is employed
by the Company prior to the Change in Control Employment Period and the period
the Executive is employed by the Company after the end of a Change in Control
Employment Period.

 

(j)            “Good Reason” shall mean:

 

(i)                                     The assignment to Executive of any
duties substantially and materially inconsistent with Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as in effect prior to the Date of Termination or any
other action by the Company that results in a substantial and material
diminishment in such position, authority, duties or responsibilities; or

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Any material reduction in the Executive’s
Base Salary,  Target Bonus opportunity or Welfare Benefits, unless such
reductions are made proportionally for all executives of the Company at the same
time; or

 

(iii)                               A material breach by the Company of this
Agreement or of Sections 2, 3 or 4 of the Offer Letter.

 

(k)         “Offer Letter” shall mean the letter agreement between the Company
and the Executive dated December 24, 2013.

 

(l)             “Performance Shares” shall mean awards under the Company’s 2010
Stock Incentive Plan or any other stock-based incentive plan which entitle
Executive to receive shares of common stock of the Company upon achievement of
certain performance goals set forth in the applicable award agreements.

 

(m)     “RSUs” shall mean the restricted stock units which entitle Executive to
receive shares of common stock of the Company, as described in the Offer Letter,
or, as the case may be, other restricted stock units awarded under the Company’s
2010 Stock Incentive Plan or any other stock-based incentive plan which entitle
Executive to receive shares of common stock of the Company.

 

(n)         “Signing Bonus” shall mean the signing bonus payable to the
Executive pursuant to Section 2 of the Offer Letter.

 

(o)         “Subsidiary” shall mean any other entity, whether incorporated or
unincorporated, in which the Company or any one or more of its Subsidiaries
directly owns or controls (i) 50% or more of the securities or other ownership
interests, including profits, equity or beneficial interests, or (ii) securities
or other interests having by their terms ordinary voting power to elect more
than 50% of the board of directors or others performing similar function with
respect to such other entity that is not a corporation.

 

(p)         “Target Bonus” shall mean the Executive’s target bonus under the
Company’s annual bonus program, or any comparable bonus under any predecessor or
successor plan for the year prior to the year in which the Change in Control or,
in the case of a termination other than on account of a Change in Control, the
Date of Termination occurs.

 

(q)         “Welfare Benefits” shall mean welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, and group life plans and programs) (i) in effect for the
Executive at any time during the 120-day period immediately preceding (A) the
Change in Control or (B) the Date of Termination (as defined below) or
(ii) which are provided at any time after the Change in Control to peer
executives of the Company and its affiliated companies, whichever of (i)(A),
(i)(B) or (ii) provides the most favorable benefit to the Executive, as
determined separately for each such benefit.

 

SECTION 2.   TERMINATION OF EMPLOYMENT.

 

(a)         Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period or Change
in Control Employment Period.

 

5

--------------------------------------------------------------------------------


 

If the Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period or Change in Control Employment Period, it
may give to the Executive written notice in accordance with Section 9(b) of this
Agreement of its intention to terminate the Executive’s employment.  In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties.

 

(b)         Cause.  The Company may terminate the Executive’s employment for
Cause during the Employment Period or Change in Control Employment Period.

 

(c)          Good Reason.  The Executive’s employment may be terminated by the
Executive for Good Reason during the Employment Period. For purposes of this
Section 2(c), any good faith determination of “Good Reason” made by the
Executive shall be conclusive.

 

(d)         Change in Control Good Reason. The Executive’s employment may be
terminated by the Executive for Change in Control Good Reason during the Change
in Control Employment Period. For purposes of this Section 2(d), any good faith
determination of “Change in Control Good Reason” made by the Executive shall be
conclusive.  The termination of the Executive’s employment with the Company
prior to, but in anticipation of or in connection with, a Change in Control
shall be deemed to be a termination by the Executive for Change in Control Good
Reason during the Change in Control Employment Period if the Board so determines
in its good faith judgment.

 

(e)          Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason during the Employment Period or for Change
in Control Good Reason during the Change in Control Employment Period, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 9(b) of this Agreement.  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice or
such later date as provided under this Section 2(e)).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason, Change in Control
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.  Notwithstanding the foregoing, a termination shall
not be treated as a termination for Good Reason unless (i) the Executive
provides a Notice of Termination or a supplemental written notice asserting
existence of the condition constituting Change in Control Good Reason within 60
days following the initial existence of the condition, (ii) the Company shall
have 60 days from the date of receiving such notice to remedy the condition (the
“Cure Period”), and (iii) if the Company fails to remedy the condition during
the Cure Period, the Executive terminates employment no later than 60 days after
the end of the Cure Period.

 

6

--------------------------------------------------------------------------------


 

(f)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, by the Executive
for Good Reason during the Employment Period, or by the Executive for Change in
Control Good Reason during the Change in Control Employment Period, the date of
receipt of the Notice of Termination or any later date specified therein or
otherwise required by Section 2(e) above, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability or by the Executive other than for Good Reason or Change in Control
Good Reason, the Date of Termination shall be the date on which the Company or
the Executive, as the case may be, notifies the other of such termination, and
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

 

SECTION 3.   OBLIGATIONS OF THE COMPANY UPON TERMINATION

 

(a)         Termination Other Than for Death or Disability During the Change in
Control Employment Period (i) Other Than for Cause or (ii) for Change in Control
Good Reason.  If, during the Change in Control Employment Period, the Company
shall terminate the Executive’s employment other than for Cause or the Executive
shall terminate employment for Change in Control Good Reason (and the
Executive’s employment is not terminated by reason of death or Disability):

 

(i)                                     The Company shall pay to the Executive
the aggregate of the following amounts:

 

(A)                               the sum of (1) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid,
(2) the product of (x) the Target Bonus and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and
(3) shall be hereinafter referred to as the “Accrued Obligations”);

 

(B)                               the amount equal to the product of (1) three
and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the Target
Bonus or, if greater, the bonus pursuant to the Company’s management bonus plan
in the most recently completed fiscal year; and

 

(C)                               the Signing Bonus, to the extent not
theretofore paid.

 

Subject to Section 10(c), the payments described in this Section 3(a)(i) shall
be paid to the Executive in a lump sum payment within 30 days after the Date of
Termination.

 

(ii)                                  For 36 months after the Executive’s Date
of Termination or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
Welfare Benefits to the Executive and/or the Executive’s family; provided,
however, that if the Executive becomes reemployed with

 

7

--------------------------------------------------------------------------------


 

another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility.  Notwithstanding the foregoing, if
and to the extent providing such continued Welfare Benefits would result in
imposition on the Company of the tax under Section 4980D of the Code or
otherwise violate applicable law, the Company shall provide cash payments to the
Executive sufficient, on an after-tax basis, to enable the Executive to purchase
the affected coverage.  For purposes of determining eligibility (but not the
time of commencement of benefits) of the Executive for retiree benefits pursuant
to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until 36 months after the Executive’s Date
of Termination and to have retired on the last day of such period;

 

(iii)                               All options acquired under the Company’s
2010 Stock Incentive Plan. or any other stock-based incentive plan of or
agreement with the Company that have not vested in accordance with the terms and
conditions of the grant, award or purchase, shall become 100% vested and all
options shall continue to be exercisable for 12 months following the Date of
Termination; all Performance Shares shall become 100% vested and shall be
settled assuming the target level of performance has been achieved, with the
resulting shares of common stock of the Company delivered to the Executive
within 30 days after the Date of Termination; and all RSUs, including, without
limitation, the RSUs granted pursuant to Section 4 of the Offer Letter, shall
become 100% vested and the shares of common stock of the Company shall be
delivered to the Executive within 30 days after the Date of Termination;

 

(iv)                              The Company shall, at its sole expense as
incurred, provide the Executive with outplacement services for a period of 12
months following the Date of Termination, the scope and provider of which shall
be selected by the Executive in his sole discretion(the “Outplacement
Benefits”); and

 

(v)                                 To the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b)         Termination Other Than for Death or Disability During the Employment
Period (i) Other Than for Cause or (ii) for Good Reason.  If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or the Executive shall terminate employment for Good Reason (and
the Executive’s employment is not terminated by reason of death or Disability):

 

(i)                                     The Company shall pay to the Executive
the aggregate of the following amounts:

 

(A)                               The Accrued Obligations;

 

(B)                               the amount equal to the product of (1) 1.5 and
(2) the sum of (x) the Executive’s Annual Base Salary and (y) the Target Bonus
or, if greater, the

 

8

--------------------------------------------------------------------------------


 

bonus pursuant to the Company’s management bonus plan in the most recently
completed fiscal year; and

 

(C)                               the Signing Bonus, to the extent not
theretofore paid.

 

Subject to Section 10(c), the payments described in this Section 3(b)(i) shall
be paid to the Executive in a lump sum payment within 30 days after the Date of
Termination.

 

(ii)                                  For 12 months after the Executive’s Date
of Termination, if the Executive properly elects to continue the Company’s group
health plan coverage as is the Executive’s right under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay
the portion of the COBRA premiums for Executive and/or the Executive’s family
equal to the percentage share of medical premiums the Company paid for the
Executive and/or the Executive’s family prior to the Date of Termination;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under an
other employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.  Notwithstanding the foregoing, if and to the
extent providing such COBRA premium payments would result in imposition on the
Company of the tax under Section 4980D of the Code or otherwise violate
applicable law, the Company shall provide cash payments to the Executive
sufficient, on an after-tax basis, to enable the Executive to purchase the
affected coverage.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until 12 months after the Executive’s Date of Termination
and to have retired on the last day of such period;

 

(iii)                               An additional portion of options acquired
under the Company’s 2010 Stock Incentive Plan or any other stock-based incentive
plan of or agreement with the Company that have not vested in accordance with
the terms and conditions of the grant, award or purchase, shall become vested
equal to the amount of vesting that would have occurred if the Executive had
continued working for the Company for an additional 18 months after the Date of
Termination and all options shall continue to be exercisable for 180 days
following the Date of Termination; an additional portion of the RSUs other than
the RSUs granted pursuant to Section 4 of the Offer Letter that have not vested
in accordance with the terms and conditions of such grant shall become vested
equal to the amount of vesting that would have occurred if the Executive had
continued working for the Company for an additional 18 months after the Date of
Termination and the shares of common stock of the Company shall be delivered to
the Executive within 30 days after the Date of Termination; and an additional
portion of the RSUs granted pursuant to Section 4 of the Offer Letter that have
not vested in accordance with the terms and conditions of such grant shall
become vested equal to the 100% of the amount of vesting that would have
occurred if the Executive had continued working for the Company for an
additional 12 months after the Date of Termination and 50% of the amount of
vesting that would have occurred if the Executive had continued working for the
Company for an additional 12 months subsequent to the initial 12 months after
the Date of Termination

 

9

--------------------------------------------------------------------------------


 

and the shares of common stock of the Company shall be delivered to the
Executive within 30 days after the Date of Termination; and

 

(iv)                              The Company shall provide to the Executive the
Outplacement Benefits and the Other Benefits.

 

(c)          Termination for Cause.  If the Executive’s employment shall be
terminated for Cause during the Employment Period or the Change in Control
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive (x) the
Executive’s Annual Base Salary through the Date of Termination, (y) the amount
of any compensation previously deferred by the Executive, including vested RSUs,
and (z) Other Benefits, in each case to the extent theretofore unpaid.  In such
case, all amounts due and owing to the Executive pursuant to this
Section 3(c) shall be paid to the Executive in a lump sum in cash or, in the
case of RSUs, in shares of common stock of the Company, within 30 days of the
Date of Termination.

 

(d)         Voluntary Termination.  If the Executive voluntarily terminates
employment during the Employment Period, other than for Good Reason, or during
the Change in Control Employment Period, other than for Change in Control Good
Reason, this Agreement shall terminate without further obligations to the
Executive other than for Accrued Obligations and the timely payment or provision
of Other Benefits; provided that if such termination occurs during the
Employment Period, the Executive shall not receive a prorated Target Bonus.  In
such case, all amounts due and owing to the Executive pursuant to this
Section 3(d) shall be paid to the Executive in a lump sum in cash or, in the
case of RSUs, in shares of common stock of the Company, within 30 days of the
Date of Termination.

 

(e)          Death or Disability. If the Executive’s employment is terminated
during the Employment Period or the Change in Control Employment Period due to
the death or Disability of the Executive, this Agreement shall terminate without
further obligations to the Executive other than for (i) Accrued Obligations and
the timely payment or provision of Other Benefits; and (ii) the Signing Bonus,
to the extent not theretofore paid.  In such case, all amounts due and owing to
the Executive or the Executive’s estate, as the case may be, pursuant to this
Section 3(e) shall be paid to the Executive or the Executive’s estate in a lump
sum in cash within 30 days of the receipt by the Company of written notice of
the Executive’s death from the executor of the Executive’s estate or the
Disability Effective Date.  The Company shall pay the premiums with respect to
an insurance policy that shall remain in place for the six year period
commencing on the first day of the Executive’s employment with the Company and
shall pay to the Executive’s estate or the Executive, as the case may be, upon
the Executive’s death or Disability, the sum of $15 million. If the Executive
directs, the Executive and the Company may cause the said insurance policy to be
owned by an irrevocable life insurance trust created by the Executive, and, in
such event, the Company shall pay the premiums with respect to such insurance
policy to the trustee of such trust, when due.  The Company and the Executive
recognize that the payment of such premiums by the Company may result in the
receipt of income by the Executive, subject to income taxes.  Accordingly, the
Company shall gross-up each premium amount payable hereunder so that the total
payment made by the Company is sufficient to cover the premium and all federal,
state and local income taxes incurred by the Executive on account of such
payment.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.                         SECTION 280G

 

(a)         Basic Rule.  Notwithstanding anything in this Agreement to the
contrary, in the event that the independent auditors most recently selected by
the Board (the “Auditors”) determine that any payment or distribution of any
type to or for the benefit of the Executive by the Company under this Agreement
or any other plan of or agreement with the Company (each a “Payment”) is or will
be subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then the Payments shall be reduced (but not below zero) if and to the
extent that a reduction in the Payments would result in the Executive retaining
a larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax) than if the Executive received the entire
amount of such Payments.  The determination of which of the Payments are to be
reduced shall be made in a manner consistent with the provisions of
Section 4(b).

 

(b)         Reduction of Payments.  If the Auditors determine that any Payments
would be subject to the Excise Tax, which calculation shall occur at the time of
the Change in Control, then the Company shall promptly give the Executive notice
to that effect and a copy of the detailed calculation thereof and of any
reduction in Payments needed to comply with Section 4(a), and the Executive may
then elect, in the Executive’s sole discretion, which and how much of such
Payments shall be eliminated or reduced and shall advise the Company in writing
of the Executive’s election within 10 days of receipt of notice.  If no such
election is made by the Executive within such 10-day period, then the Company
may decide which and how much of such Payments shall be eliminated or reduced in
order to comply with Section 4(a) and shall notify the Executive promptly of
such decision.  For purposes of this Section 4, present value shall be
determined in accordance with section 280G(d)(4) of the Code.  All
determinations made by the Auditors under this Section 4 shall be binding upon
the Company and the Executive and shall be made within 60 days of the date when
a Payment becomes payable or transferable.  As promptly as practicable following
such determination and the elections hereunder, the Company shall pay or
transfer to or for the benefit of the Executive such amounts as are then due to
the Executive under this Agreement and shall promptly pay or transfer to or for
the benefit of the Executive in the future such amounts as become due to the
Executive under this Agreement.

 

(c)          Overpayments and Underpayments.  As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company that should not have been made (an “Overpayment”) or that additional
Payments that will not have been made by the Company could have been made (an
“Underpayment”), consistent in each case with the calculation of the maximum
amount permitted to be paid under Section 4(a).  In the event that the Auditors,
based upon the assertion of a deficiency by the Internal Revenue Service against
the Company or the Executive that the Auditors believe has a high probability of
success, determine that an Overpayment has been made, such Overpayment shall be
treated for all purposes as a loan to the Executive which he or she shall repay
to the Company, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent that such payment
would not reduce the Company’s Federal income tax liability under section 280G
of the Code.  In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Executive, together with interest at the applicable
federal rate provided in section 7872(f)(2) of the Code.

 

11

--------------------------------------------------------------------------------


 

(d)         Waiver of Limitation.  At any time, and in its sole discretion, the
Company’s Compensation Committee of the Board may elect to waive, in whole or in
part, the reduction of a Payment to be made pursuant to this Agreement,
notwithstanding the determination that such Payment will be nondeductible by the
Company for federal income tax purposes because of section 280G of the Code.

 

(e)          Related Corporations.  For purposes of this Section 4, the term
“Company” shall include affiliated corporations to the extent determined by the
Auditors in accordance with section 280G(d)(5) of the Code.

 

SECTION 5.                         NON-EXCLUSIVITY OF RIGHTS.

 

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and for which the Executive may
qualify, nor, subject to Section 9(f), shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

 

SECTION 6.                         FULL SETTLEMENT.

 

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others (other than pursuant to
Section 7(d) of this Agreement).  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.  The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses which the Executive may reasonably incur as
a result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in section 7872(f)(2)(A) of
the Code.  Notwithstanding the foregoing, the Company will not pay any legal
fees or expenses which the Executive may incur as a direct result of any contest
or dispute regarding Sections 7(a), 7(b) or 7(d) of this Agreement; provided,
however, that (i) this sentence shall not apply if (A) after a Change in Control
the Executive’s employment with the Company is terminated by the Company without
Cause or by the Executive for Change in Control Good Reason and (B) the
Executive has not, in the good faith determination of the Board, blatantly and
willfully breached Sections 7(a), 7(b) or 7(c) of this Agreement and (ii) if
this sentence applies and there is a contest or dispute regarding Sections 7(a),
7(b) or 7(d) of this Agreement and the Executive is found to have not violated
Section 7 of

 

12

--------------------------------------------------------------------------------


 

this Agreement, then the Company will reimburse all such legal fees and expenses
reasonably incurred as a result of such contest or dispute.

 

SECTION 7.                         COVENANTS.

 

(a)         The Executive represents and warrants to the Company that the
performance of the Executive’s duties will not violate any agreements with or
trade secrets of any other person or entity or previous employers, including
without limitation agreements containing provisions against solicitation or
competition.   The Executive has provided the Company with a copy of the
Employment Agreement, dated April 15, 2010, between Novartis Pharmaceuticals
Corporation and the Executive and any other agreements that could restrict the
Executive’s activities in the course of the Executive’s employment with the
Company.  The Executive represents and warrants to the Company that there is no
other agreement that could restrict his activities in the course of his
employment with the Company, it being understood that Executive may execute any
document re-affirming Executive’s confidentiality obligations to Novartis.  The
Company’s offer of employment is based on the accuracy of the Executive’s
representation and warranty and a violation of this Section 7(a) shall be
grounds for termination with Cause.

 

(b)         During the Executive’s employment with the Company and for two
(2) years after the termination of the Executive’s employment for any reason,
the Executive agrees that, without the prior express written consent of the
Company, the Executive shall not, anywhere in the world, for his own benefit or
for, with or through any other person, firm, partnership, corporation or other
entity or individual (other than the Company or its affiliates) as or in the
capacity of an owner, shareholder, employee, consultant, director, officer,
trustee, partner, agent, independent contractor and/or in any other
representative capacity or otherwise:

 

(i)                                     personally (or personally direct another
to) solicit or hire (A) any employee of the Company or its affiliates at the
time of such solicitation or hiring or (B) any former employee of the Company or
its affiliates who had such relationship within six (6) months prior to the date
of such solicitation or hiring, including but not limited to attempting to
induce any such employee of the Company or its affiliates to leave the employ of
the Company; or

 

(ii)                                  personally (or personally direct another
to) disparage the Company, any of its products or practices, or any of its
directors, officers, agents, representatives, owners or employees, either orally
or in writing; provided, that the Executive may confer in confidence with his
legal representatives and make truthful statements as required by law.

 

For purposes of this Section 7(b), the term “solicit” means any communication of
any kind whatsoever, regardless of by whom initiated, inviting, encouraging or
requesting any person or entity to take or refrain from taking any action.

 

(c)          The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement). 
After termination of the

 

13

--------------------------------------------------------------------------------


 

Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.  In no event shall an
asserted violation of the provisions of this Section 7 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.  The Executive also agrees to comply with the terms set forth in
the Confidential Information and Invention Assignment Agreement.

 

(d)         If at any time prior to the date that is 365 days after the
Executive’s Date of Termination, the Executive breaches any provision of
Sections 7(a), 7(b) or 7(c) of this Agreement in more than a minor, de minimis
or trivial manner, then (i) the Executive shall forfeit all of his unexercised
Company stock options or stock appreciation rights, unvested Company restricted
stock, unvested Company restricted stock units (including unvested RSUs) and
unvested Performance Shares, and (ii) the gain or income realized within the
twenty-four (24) months prior to such breach from (A) the exercise of any
Company stock options or stock appreciation rights, (B) the vesting of any
Company restricted stock or other Company equity based awards, (C) the vesting
and settlement of any Performance Shares, or (D) the vesting of restricted stock
units, by the Executive from such event shall be paid by the Executive to the
Company upon notice from the Company (for purposes of this Section 7(d), the
exercise of incentive stock options and the vesting of restricted stock units
shall be treated as a realization event).  Such gain shall be determined on a
gross basis, without reduction for any taxes incurred, as of the date of such
event, and without regard to any subsequent change in the Fair Market Value (as
defined below) of a share of Company common stock.  The Company shall have the
right to offset such gain against any amounts otherwise owed to the Executive by
the Company (whether as wages, vacation pay, or pursuant to any benefit plan or
other compensatory arrangement).  For purposes of this Section 7(d), the “Fair
Market Value” of a share of Company common stock on any date shall be (i) the
closing sale price per share of Company common stock during normal trading hours
on the national securities exchange on which the Company common stock is
principally traded for such date or the last preceding date on which there was a
sale of such Company common stock on such exchange or (ii) if the shares of
Company common stock are then traded on any over-the-counter market, the average
of the closing bid and asked prices for the shares of Company common stock
during normal trading hours in such over-the-counter market for such date or the
last preceding date on which there was a sale of such Company common stock in
such market, or (iii) if the shares of Company common stock are not then listed
on a national securities exchange or traded in an over-the-counter market, such
value as the Compensation Committee shall determine in good faith. 
Notwithstanding the foregoing, this Section 7(d) shall not apply in the event
that after a Change in Control the Executive’s employment with the Company is
terminated either (i) by the Company without Cause or (ii) by the Executive for
Change in Control Good Reason.

 

(e)          Any termination of the Executive’s employment or of this Agreement
shall have no effect on the continuing operation of this Section 7.

 

(f)           The Executive acknowledges and agrees that the Company will have
no adequate remedy at law, and could be irreparably harmed, if the Executive
breaches or threaten to breach any of the provisions of this Section 7.  The
Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of this Section 7,
and to specific performance of each of the terms hereof in addition to any other
legal or equitable

 

14

--------------------------------------------------------------------------------


 

remedies that the Company may have.  The Executive further agrees that he shall
not, in any equity proceeding relating to the enforcement of the terms of this
Section 7, raise the defense that the Company has an adequate remedy at law.

 

(g)          The terms and provisions of this Section 7 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected.  The parties hereto acknowledge that the potential restrictions on the
Executive’s future employment imposed by this Section 7 are reasonable in both
duration and geographic scope and in all other respects.  If for any reason any
court of competent jurisdiction shall find any provisions of this Section 7
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

 

(h)         The parties acknowledge that the Offer Letter and this Agreement
would not have been entered into and the benefits described herein and therein
would not have been promised in the absence of the Executive’s promises under
this Section 7.

 

SECTION 8.                         SUCCESSORS.

 

(a)         This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or the relevant Business Unit to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company or such Business Unit would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

SECTION 9.                         MISCELLANEOUS.

 

(a)         This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b)         All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

15

--------------------------------------------------------------------------------


 

If to the Executive:

at the Executive’s current address as shown on the records of the Company.

 

If to the Company:

Incyte Corporation

Experimental Station

Route 141 & Henry Clay Road

Wilmington, DE 19880

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)          The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)         The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(e)          The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 2(c) or Change in Control Good Reason pursuant to
Section 2(d) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

(f)           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Change in Control, the Executive’s employment and/or this
Agreement may be terminated by either the Executive or the Company at any time,
in which case the Executive shall have no further rights under this Agreement
except as expressly set forth in Section 3 hereof.  From and after the closing
of a Change in Control transaction, this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof
(provided that it shall not supersede the Company’s obligations in the Offer
Letter or the Executive’s obligations under the Confidential Information and
Invention Assignment Agreement).

 

(g)          Should any disputes, claims, complaints, or causes of action occur
between Executive and the Company (the “Parties”) which arise out of, are
related to, or connected with, either or directly or indirectly, the
interpretation, application, or alleged violation of this Agreement, or which
arise out of any other professional, personal or business dealings or
relationships between the Parties, they shall all be resolved in arbitration in
accordance with the rules and procedures of JAMS, (Judicial Arbitration and
Mediation Services) 45 Broadway, New York, NY 10006  (212-751-2700).  The
Parties voluntarily and knowingly acknowledge their understanding that under
this provision for arbitration they are waiving (i.e., giving up) their right to
bring a law suit in a court of law and to have a judge and a trial by jury to
resolve any of these claims/disputes/causes

 

16

--------------------------------------------------------------------------------


 

of action between them. If any arbitration is brought by any Party under this
Agreement and under the Offer Letter, then both arbitrations shall be
consolidated into one and shall be heard by one arbitrator in a single
arbitration proceeding. Any arbitration proceeding shall be held in Wilmington,
Delaware.  Any decision as to the scope and nature of Executive’s duties shall
be made by the Board, in its sole discretion, and shall not be subject to any
dispute resolution.

 

SECTION 10.                  CODE SECTION 409A COMPLIANCE.

 

(a)         To the fullest extent applicable, amounts and other benefits payable
under this Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under section 409A of the Code
(“Section 409A”) in accordance with one or more of the exemptions available
under the final Treasury regulations promulgated under Section 409A and, to the
extent that any such amount or benefit is or becomes subject to Section 409A due
to a failure to qualify for an exemption from the definition of nonqualified
deferred compensation in accordance with such final Treasury regulations, this
Agreement is intended to comply with the applicable requirements of Section 409A
with respect to such amounts or benefits.  This Agreement shall be interpreted
and administered to the extent possible in a manner consistent with the
foregoing statement of intent.

 

(b)         Notwithstanding anything in this Agreement or elsewhere to the
contrary, for purposes of determining the payment date of any amounts that are
treated as nonqualified deferred compensation under Section 409A of the Code
that become payable under this Agreement in connection with a termination of
employment, the Date of Termination shall be the date on which the Executive has
incurred a “separation from service” within the meaning of Treasury Regulation
section 1.409A-1(h), or in subsequent IRS guidance under Code section 409A.

 

(c)          Notwithstanding anything in this Agreement or elsewhere to the
contrary, if the Company reasonably determines that (A) the Executive is a
“specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the Executive’s Date of Termination and (B) commencement
of any payments or other benefits payable under this Agreement in connection
with the Executive’s separation from service, including without limitation,
payment of any of the payments on the scheduled payment dates specified in
Section 3, will subject the Executive to an “additional tax” under
Section 409A(a)(1)(B) (together with any interest or penalties imposed with
respect to, or in connection with, such tax, a “Section 409A Tax”), then the
Company shall withhold payment of any such payments or benefits until the first
business day of the seventh month following the date of the Executive’s Date of
Termination or, if earlier, the date of the Executive’s death (the “Delayed
Payment Date”).  In the event that this Section 10(c) requires any payments to
be withheld, such withheld payments shall be accumulated and paid in a single
lump sum, with interest at the applicable federal rate provided in section
7872(f)(2) of the Code, on the Delayed Payment Date.

 

(d)         In each case where this Agreement provides for the payment of an
amount that constitutes nonqualified deferred compensation under Section 409A to
be made to the Executive within a designated period (e.g., within 30 days after
the Date of Termination) and such period begins and ends in different calendar
years, the exact payment date within such range shall be determined by the
Company, in its sole discretion, and the Executive shall have no right to
designate the year in which the payment shall be made.

 

17

--------------------------------------------------------------------------------


 

(e)          The Company and the Executive may agree to take other actions to
avoid the imposition of a Section 409A Tax at such time and in such manner as
permitted under Section 409A.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company, through its duly authorized
Officer, have executed this Agreement as of the day and year first above
written.

 

 

 

EXECUTIVE

 

 

 

/s/ Hervé Hoppenot

 

 

 

COMPANY

 

 

 

 

By

/s/ Richard U. De Schutter

 

 

 

 

Its

Chairman of the Board

 

19

--------------------------------------------------------------------------------